Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160291-2(71)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  VERNON BOWMAN, Individually and as                                                                   Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  Personal Representative of the ESTATE OF                                                             Megan K. Cavanagh,
  KELLY M. BOWMAN,                                                                                                      Justices

               Plaintiff-Appellant,
                                                                     SC: 160291, 160292
  v                                                                  COA: 341640, 341663
                                                                     Macomb CC: 2017-002159-NH
  ST. JOHN HOSPITAL AND MEDICAL
  CENTER, and ASCENSION MEDICAL GROUP
  MICHIGAN, doing business as ROMEO PLAN
  DIAGNOSTIC CENTER, and TUSHAR S.
  PARIKH, M.D.,
             Defendants-Appellees.
  _________________________________________/

      On order of the Chief Justice, the motion to file a brief amicus curiae on behalf of
  Medmarc Casualty Insurance Company’s LawyerCare Professional Liability Program is
  GRANTED. The amicus brief submitted on September 24, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 16, 2020

                                                                               Clerk